Citation Nr: 1338381	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  09-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1982 to June 1986.  She died during active duty, and the appellant is her surviving spouse.  In November 1986, the appellant plead guilty to involuntary manslaughter in the Veteran's death, in lieu of a pending charge of murder in the first degree.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appellant testified at a March 2013 Travel Board hearing before the undersigned; a transcript of those proceedings is associated with the claims file.  

The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.

The Board observes that in the appellant's April 2008 claim, he indicated that he was not claiming service connection for the cause of the Veteran's death.  In a subsequent VA Form 21-534, however, he altered his answer, indicating that he was making such a claim.  As the issue of entitlement to service connection for the cause of the Veteran's death has thus been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of entitlement to dependency and indemnity compensation must be remanded for additional development prior to adjudication, to include proper notice under the Veterans Claims Assistance Act of 2000 (VCAA), and to obtain additional records.  

As background, the appellant was involved in the Veteran's death by gunshot in June 1986.  Reports from the initial military investigation, which are of record, suggest that the appellant intentionally shot the Veteran during an argument.  The appellant, in his March 2013 testimony, and in various filings in conjunction with this claim, has maintained that his actions were not intentional.  He cites in support the fact that he was permitted to plea to a charge of involuntary manslaughter.  Under VA regulations, "[a]ny person who has intentionally and wrongfully caused the death of another person is not entitled" to compensation or dependency and indemnity compensation by reason of such death.  38 C.F.R. § 3.11 (2013) (emphasis added). 

VA has duties under the Veterans Claims Assistance Act of 2000 to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The duty to notify involves informing the appellant in writing of the elements of the claim he is making.  In this case, the RO never provided notice under that Act to the appellant concerning his claim.  That notice deficiency must be addressed on remand.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board also notes that it is likely that additional records relevant to the claim exist, and VA must, under the Act's duty to assist, make reasonable attempts to obtain those records.  38 C.F.R. § 3.159(c).  

In this regard, the October 1986 Army Criminal Investigation Department report relies in part on investigations by the Tipton County Sheriff's Office and the Tennessee Bureau of Investigation.  Presently, VA has undertaken no efforts to obtain those reports, which likely contain evidence relevant to the current appeal.  Additionally, the Tennessee District Attorney General's office prosecuted the appellant related to the Veteran's death.  The Attorney General's file, should it still exist, would also likely contain relevant evidence, and should be obtained if possible.  Hence, further development is required to secure evidence from these sources.

The Board, in the Introduction, referred to the RO a claim of entitlement to service connection for the cause of the Veteran's death for development and adjudication.  The Board finds that the claim for dependency and indemnity compensation and the claim for service connection for the cause of the Veteran's death are inextricably intertwined, and must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on an appellant's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice under the Veterans Claims Assistance Act of 2000 concerning his claims.

2.  Separately contact (a) the Tipton County Sheriff's Office, (b) the Tennessee Bureau of Investigation, and (c) the Tennessee District Attorneys General Conference, 25th Judicial District (i.e., the District Attorney for Tipton County, Tennessee), and request their respective investigative and/or prosecutorial files related to the Veteran's death and/or the appellant's role in her death.

All attempts to procure any outstanding records must be documented in the claims file.  If records identified cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the appellant and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Develop and adjudicate the claim for service connection for the cause of the Veteran's death.  If the decision is against the appellant, provide him the appropriate time to appeal.  Only if the appellant perfects an appeal following the issuance of a Statement of the Case should that issue be submitted for Board consideration.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

